
	

113 HR 5640 IH: Housing for Persons With AIDS Modernization Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5640
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Price of North Carolina (for himself, Mr. Aderholt, Mr. Quigley, Mr. Bachus, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the AIDS Housing Opportunity Act to modernize the formula and terms for allocations to
			 prevent homelessness for individuals living with HIV or AIDS.
	
	
		1.Short titleThis Act may be cited as the Housing for Persons With AIDS Modernization Act of 2014.
		2.Formula and terms for allocations to prevent homelessness for individuals living with HIV or AIDS
			(a)In generalSubsection (c) of section 854 of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) is amended
			 by—
				(1)redesignating paragraph (3) as paragraph (5); and
				(2)striking paragraphs (1) and (2) and inserting the following:
					
						(1)Allocation of resources
							(A)Allocation formulaThe Secretary shall allocate 90 percent of the amount approved in appropriations Acts under section
			 863 among States and metropolitan statistical areas as follows:
								(i)75 percent of such amounts among—
									(I)cities that are the most populous unit of general local government in a metropolitan statistical
			 area with a population greater than 500,000, as determined on the basis of
			 the most recent census, and with more than 2,000 individuals living with
			 HIV or AIDS, using the data specified in subparagraph (B); and
									(II)States with more than 2,000 individuals living with HIV or AIDS outside of metropolitan statistical
			 areas.
									(ii)25 percent of such amounts among States and metropolitan statistical areas based on the method
			 described in subparagraph (C).
								(B)Source of dataFor purposes of allocating amounts under this paragraph for any fiscal year, the number of
			 individuals living with HIV or AIDS shall be the number of such
			 individuals as confirmed by the Director of the Centers for Disease
			 Control and Prevention, as of December 31 of the most recent calendar year
			 for which such data is available.
							(C)Allocation under subparagraph (A)(ii)For purposes of allocating amounts under subparagraph (A)(ii), the Secretary shall develop a method
			 that accounts for—
								(i)differences in housing costs among States and metropolitan statistical areas based on the fair
			 market rental established pursuant to section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)) or another methodology
			 established by the Secretary through regulation; and
								(ii)differences in poverty rates among States and metropolitan statistical areas based on area poverty
			 indexes or another methodology established by the Secretary through
			 regulation.
								(2)Maintaining grants
							(A)Continued eligibility of fiscal year 2014 granteesA grantee that received an allocation in fiscal year 2014 shall continue to be eligible for
			 allocations under paragraph (1) in subsequent fiscal years, subject to—
								(i)the amounts available from appropriations Acts under section 863;
								(ii)approval by the Secretary of the most recent comprehensive housing affordability strategy for the
			 grantee approved under section 105; and
								(iii)the requirements of subparagraph (C).
								(B)AdjustmentsAllocations to grantees described in subparagraph (A) shall be adjusted annually based on the
			 administrative provisions included in fiscal year 2014 appropriations
			 Acts.
							(C)Redetermination of continued eligibilityThe Secretary shall redetermine the continued eligibility of a grantee that received an allocation
			 in fiscal year 2014 at least once during the 10-year period following
			 fiscal year 2014.
							(D)Adjustment to grantsFor each of fiscal years 2015, 2016, and 2017, the Secretary shall ensure that a grantee that
			 received an allocation in the prior fiscal year does not receive an
			 allocation that is 10 percent less than or 20 percent greater than the
			 amount allocated to such grantee in the preceding fiscal year.
							(3)Alternative grantees
							(A)RequirementsThe Secretary may award funds reserved for a grantee eligible under paragraph (1) to an alternative
			 grantee if—
								(i)the grantee submits to the Secretary a written agreement between the grantee and the alternative
			 grantee that describes how the alternative grantee will take actions
			 consistent with the applicable comprehensive housing affordability
			 strategy approved under section 105 of this Act;
								(ii)the Secretary approves the written agreement described in clause (i) and agrees to award funds to
			 the
			 alternative grantee; and
								(iii)the written agreement does not exceed a term of 10 years.
								(B)RenewalAn agreement approved pursuant to subparagraph (A) may be renewed by the parties with the approval
			 of the Secretary.
							(C)DefinitionIn this paragraph, the term alternative grantee means a public housing agency (as defined in section 3(b) of the United States Housing Act of 1937
			 (42 U.S.C. 1437a(b))), a unified funding agency (as defined in section 401
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360)), a State,
			 a unit of general local government, or an instrumentality of State or
			 local government.
							(4)ReallocationsIf a State or metropolitan statistical area declines an allocation under paragraph (1)(A), or the
			 Secretary determines, in accordance with criteria specified in regulation,
			 that a State or metropolitan statistical area that is eligible for an
			 allocation under paragraph (1)(A) is unable to properly administer such
			 allocation, the Secretary shall reallocate any funds reserved for such
			 State or metropolitan statistical area as follows:
							(A)For funds reserved for a State—
								(i)to eligible metropolitan statistical areas within the State on a pro rata basis; or
								(ii)if there is no eligible metropolitan statistical areas within a State, to metropolitan cities and
			 urban counties within the State that are eligible for grant under section
			 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306),
			 on a pro rata basis.
								(B)For funds reserved for a metropolitan statistical area, to the State in which the metropolitan
			 statistical area is located.
							(C)If the Secretary is unable to make a reallocation under subparagraph (A) or (B), the Secretary
			 shall make such funds available on a pro rata basis under the formula in
			 paragraph (1)(A)..
				(b)Amendment to definitionsSection 853 of such Act is amended—
				(1)in paragraph (1), by inserting or AIDS before means; and
				(2)by inserting at the end the following new paragraphs:
					
						(15)The term HIV means infection with the human immunodeficiency virus.
						(16)The term individuals living with HIV or AIDS means, with respect to the counting of cases in a geographic area during a period of time, the sum
			 of—
							
								(A)
								the number of living non-AIDS cases of HIV in the area; and
							
								(B)
								the number of living cases of AIDS in the area.
							.
				
